 1                                                                            Hon. Marsha J. Pechman

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT SEATTLE
 8
     JOSE LUIS OLMOS GOMEZ,                               Case No. 2:20cv1304-MJP
 9
                                      Plaintiff,          Stipulated Motion for Dismissal
                    v.
10                                                        Note on Motion Calendar:
                                                          May 5, 2021.
11 TRACY RENAUD, et al.

12                                    Defendants.

13
            The above-captioned action having been resolved, all parties, through their undersigned
14
     counsel and respective attorneys of record, now hereby stipulate to the dismissal with prejudice of
15
     the above-captioned action, with the parties to each bear their own fees and costs.
16          Respectfully submitted,

17          DATED this 5th day of May, 2021.

18                                                        TESSA M. GORMAN
                                                          Acting United States Attorney
19
                                                          /s/ Matt Waldrop
20                                                        MATT WALDROP, Ga Bar # 349571
                                                          Assistant United States Attorney
21                                                        Western District of Washington

22
      STIPULATED MOTION FOR DISMISSAL                                        UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      2:20-cv-1304-MJP
                                                                              SEATTLE, WASHINGTON 98101
23    PAGE– 3                                                                       (206) 553-7970
 1                                     U.S. Attorney’s Office
                                       Western District of Washington
 2                                     700 Stewart Street, Suite 5220
                                       Phone: (206) 553-7970
 3                                     Email: james.waldrop@usdoj.gov

 4                                     Attorney for Defendant

 5
                                        /s/ Alexandra Lozano
 6
                                       ALEXANDRA LOZANO, WSBA #40478
                                       Alexandra Lozano Immigration Law
 7
                                       16400 Southcenter Pkwy., Suite 410
                                       Tukwila, WA 98188
 8
                                       Phone: 206-406-3068
                                       Fax: 206-494-7775
 9
                                       Email: Alexandra@abogadaalexandra.com
10                                     Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22
     STIPULATED MOTION FOR DISMISSAL                      UNITED STATES ATTORNEY
                                                         700 STEWART STREET, SUITE 5220
     2:20-cv-1304-MJP
                                                           SEATTLE, WASHINGTON 98101
23   PAGE– 3                                                     (206) 553-7970
 1                                             ORDER

 2          IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal is
     GRANTED for the reasons set forth in the Stipulation.
 3

 4          SO ORDERED.

 5
     DATED this 6th day of May, 2021.
 6

 7

 8
                                         A
                                         HON. MARSHA J. PECHMAN
                                         UNITED STATES SENIOR DISTRICT COURT
 9

10

11

12

13

14

15

16

17

18

19

20

21

22
      STIPULATED MOTION FOR DISMISSAL                                  UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      2:20-cv-1304-MJP
                                                                        SEATTLE, WASHINGTON 98101
23    PAGE– 3                                                                 (206) 553-7970
